Citation Nr: 0320352	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for superficial penetrating shell fragment wounds to the 
right posterior and anterior proximal forearm with 
epicondylitis of the right elbow.  

2.  The propriety of the initial 0 percent (noncompensable) 
evaluation for superficial penetrating shell fragment wound 
of the left anteriomedial superior knee skin surface.  

3.  Entitlement to an increased rating for superficial 
fragment wounds of the right hand and distal forearm, 
currently evaluated as 0 percent (noncompensable) disabling.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for chondromalacia of 
the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision.  The 
veteran filed a notice of disagreement in April 2001.  The RO 
issued a statement of the case in August 2001.  In September 
2001, the RO received the veteran's substantive appeal.  

In part, the veteran has disagreed with the original ratings 
assigned following the grant of service connection for the 
residuals superficial penetrating shell fragment wounds to 
the right forearm and elbow, and left knee.  As these claims 
for a higher initial evaluations involve original claims, the 
Board has framed the issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board's decision on the claim for a higher initial rating 
for the service-connected right forearm and elbow disability, 
as well as the petition to reopen the claim for service 
connection for chondromalacia of the left knee is set forth 
below.  The claims for an increased rating for superficial 
wound of the right hand and the right forearm, and the claim 
for a higher initial evaluation for superficial wound of the 
left knee skin surface are addressed in the remand following 
the decision.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for higher initial rating for the right 
forearm/elbow disability, and the petition to reopen the 
claim for service connection for chondromalacia of the left 
knee, has been accomplished.  

2.  Since the May 15, 2000 effective date of the grant of 
service connection, the veteran's disability of the right 
forearm and elbow has been manifested by intermittent pain 
and aching with slight decrease in range of motion.  

3.  In an August 1984 decision, the RO denied reopening the 
veteran's claim for service connection for chondromalacia of 
the left knee.  Although, the veteran was notified of the 
denial and of his appellate rights later that month, he did 
not initiate an appeal.  

4.  Additional evidence associated with the claims file since 
the RO's August 1984 denial is not by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned following the 
grant of service connection for superficial penetrating shell 
fragment wounds to the right posterior and anterior proximal 
forearm with epicondylitis of the right elbow was proper, the 
criteria for a higher initial evaluation are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5206 (2002). 

2.  The August 1984 RO decision that denied reopening the 
veteran's claim of service connection for chondromalacia of 
the left knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2002).

3.  The requirements to reopen the claim for service 
connection for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims currently under consideration has been 
accomplished. 

Through the March 2001 rating decision, the August 2001 
Statement of the Case, and the March 2002 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of July 
2000) have been afforded opportunities to submit such 
information and evidence.  Furthermore, via various RO 
correspondence, to include the July 2000 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that, with respect to the 
claims currently under consideration, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  Regarding the petition to reopen the claim for 
service connection for chondromalacia of the left knee, the 
Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (codified at 38 U.S.C. § 5103A(f) (West 
2002)).  As will be explained in more detail, below, the 
Board finds that the veteran had not presented new and 
material evidence to reopen his claim for service connection 
for chondromalacia of the left knee.  As such, it does not 
appear that the duty to assist provisions of the Act are 
applicable in connection with that claim.  

In any event, the Board finds that any pre-VCAA duty to 
assist applicable to that claim and current VCAA duty to 
assist provisions applicable to claim for higher initial 
evaluation for right forearm/elbow disability, have been 
satisfied.  In this regard, the RO received private 
outpatient treatment records from the Midtown Medical Clinic 
for the period from December 1995 to April 2000.  By letter 
of November 2001, the veteran indicated that all of his 
medical treatment was received at the VA medical center in 
Sioux Fall, Iowa.  VA outpatient treatment records from that 
facility have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any additional outstanding private outpatient treatment 
records.  The veteran was afforded a VA examination in August 
2000.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Claim for Higher Initial Evaluation 

A.  Background

The veteran's service medical records show that on August 10, 
1966 the veteran received a superficial fragmentation wound 
to the right hand and forearm following engagement with 
hostile enemy forces.  For his service in Vietnam the veteran 
was awarded, among others, the Purple Heart medal.  

Service connection for superficial fragmentation wounds to 
the right hand and forearm was granted by original rating 
decision of July 1977.  A 0 percent evaluation was assigned 
since March 17, 1977, under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, pertaining to scars.  

In May 2000, the veteran claimed entitlement to an increased 
rating for his service-connected superficial fragmentation 
wounds to the right hand and forearm.  He was afforded a VA 
examination in August 2000.  Therein, he reported that his 
forearm was painful and ached.  He denied any tenderness of 
any scars.  He noted that his right elbow would not usually 
bother him except during repetitive motion, such as playing 
golf or hammering nails.  Occasionally, he would wear a 
neoprene sleeve over his right elbow.  He did not report any 
radiculopathy, swelling, weakness or locking of the elbow.  
There were no dislocations or subluxation of the joints 
reported.  Upon physical examination, the veteran showed 
normal muscle strength of the right hand, arm and shoulder.  
There was mild tenderness in the posterior olecranon process.  
No effusion was noted.  He produced active flexion of the 
right elbow from 0 to 140 degrees, passive 0 to 146 with pain 
over the posterior aspect.  He produced extension from 0 to 
140 degrees and pronation/supination from 0 to 90 degrees.  
His right wrist appeared anatomic and was pain free during 
range of motion testing.  He produced flexion of the wrist 
from 0 to 85 degrees, extension from 0 to 46 degrees, ulnar 
deviation from 0 to 48 degrees and radial deviation from 0 to 
20 degrees.  The right hand had no intrinsic motor group 
atrophy and no muscle spasms or muscle fasciculations were 
identified in any extremity.  X-rays of the right forearm and 
right elbow were normal.  The right wrist showed a mild 
ostophyte at the first carpal metacarpal joint.  The examiner 
opined that the veteran suffered from chronic, and 
intermittently symptomatic epicondylitis of the right elbow 
that was related to his shell fragment wound.  

Submitted private outpatient treatment records do not show 
treatment for a disability of the forearm or elbow.  VA 
outpatient treatment records from February 2000 to January 
2002 include a February 2000 note in which the veteran 
reported a history of chronic right elbow pain.  A physical 
examination revealed no joint inflammation with normal 
strength and range of motion across all joints.  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's right forearm and elbow disability is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5206, pursuant to which limitation of flexion of the 
forearm is evaluated.  Under that diagnostic code, 0 percent 
evaluation is warranted for flexion limited to 110 degrees, a 
10 percent evaluation is warranted for flexion limited to 100 
degrees, and a 20 percent evaluation is warranted for flexion 
limited to 90 degrees.  

Furthermore, under Diagnostic Code 5207, pertaining to 
limitation of extension of the forearm, a 10 percent 
evaluation is warranted for extension limited to either 45 or 
60 degrees, and a 20 percent evaluation is warranted for 
extension limited to 75 degrees. 

Additionally, Diagnostic Code 5208, provides for a 20 percent 
evaluation when flexion is limited to 100 degrees and 
extension is limited to 45 degrees.

The August 2000 VA examination noted the veteran's complaints 
of pain and aching upon certain repetitive activities.  
Active flexion of the right elbow was from 0 to 140 degrees, 
passive flexion from 0 to 146 with pain and extension from 0 
to 140 degrees.  These findings represent near normal range 
of motion.  See 38 C.F.R. § 4.71-2, Plate I (2002).  Since 
the veteran does not demonstrate flexion of the forearm 
limited to 100 degrees or extension limited to 45 degrees, 
the findings do not meet the criteria for a compensable 
evaluation under Diagnostic Codes 5206, 5207 or 5208.  

However, affording the veteran the benefit of the doubt, in 
considering the veteran's complaints of pain, upon passive 
flexion and his subjective complaints of pain and aches in 
the elbow, and considering the factors set forth in 38 C.F.R. 
§ 4.40, 4.59 and DeLuca, the Board finds that the initial 
assignment of a 10 percent evaluation is warranted.  Thus, 
the Board finds that the initial assignment of a 10 percent 
evaluation was proper.  

Nevertheless, at no point since the effective date of service 
connection does the evidence support the assignment of an 
evaluation greater than 10 percent.  There simply is no 
objective evidence that the veteran's forearm and elbow 
disability has resulted in the degree of limited motion 
necessary for assignment of a 20 percent rating under any of 
the pertinent limitation of motion diagnostic codes, even 
when functional loss due to pain is considered.  The Board 
also finds that a higher or additional evaluation is not 
assignable under any other potentially applicable diagnostic 
code, as there is no evidence that the right or left elbow 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Code 5205), impairment of flail joint 
fracture (Diagnostic Code 5209), nonunion of  the radius and 
ulna (Diagnostic Code 5210), impairment of the  ulna or 
radius (Diagnostic Codes 5211, 5212) or impairment of 
supination or pronation (Diagnostic Code 5213).  

Finally, the Board finds that there is no showing that the 
disability has, at any stage since the effective date of the 
grant of service connection, reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board concludes that the 
initial 10 percent rating assigned following the grant of 
service connection for superficial penetrating shell fragment 
wounds to the right posterior and anterior proximal forearm 
with epicondylitis of the right elbow was proper, and there 
is no basis for assignment of any higher evaluation at any 
stage.  See Fenderson, 12 Vet. App. at 126.  Hence, the claim 
for a higher initial evaluation for right forearm and elbow 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

III.  New and Material Evidence

By original rating decision of July 1977, the RO denied 
service connection for chondromalacia.  Evidence then before 
the RO included the veteran's service medical records and the 
report of an April 1977 VA examination.  The basis for the 
denial was that there was no evidence that current 
chondromalacia of the left knee was incurred in service.  The 
veteran was notified of the decision in July 1977 but did not 
initiate an appeal.  

In August 1984, the RO denied reopening the veteran's claim 
for service connection for a left knee injury.  Evidence then 
considered by the RO included a letter from private physician 
Paul A. Fee, M.D. and several buddy statements.  The June 
1984 letter from Dr. Fee indicated that the veteran reported 
a history of a shrapnel wound to his left knee.  His knee 
currently caused the veteran occasional distress.  He opined 
that the veteran's injury was sustained in Vietnam.  The 
buddy statements indicated that the veteran sustained a 
shrapnel wound to his knee while engaged in Operation 
Colorado on August 10, 1966.  The veteran was notified of the 
decision in August 1984 but did not initiate an appeal. 

As such, the July 1977 decision denying service connection 
for chondromalacia of the left knee and the August 1984 
decision that denied reopening the veteran's claim for a left 
knee disability are final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103.

In May 2000, the veteran requested that his claim for service 
connection for a left knee disability be reopened.  The March 
2001 rating decision granted service connection for a 
superficial penetrating shell fragment wound of the left 
knee.  However, the RO denied reopening the veteran's claim 
for service connection for chondromalacia of the left knee.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the August 
1984 denial of reopening service connection for a left knee 
disability.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Additional evidence associated with the claims file since the 
August 1984 decision include lay statements, VA and private 
outpatient treatment records, and the report of an August 
2000 VA examination.  

Lay statements from the veteran and his former service 
comrades indicated that the veteran sustained a shrapnel 
injury during a firefight on a bridge while stationed on Hill 
54 outside Chu Lai, Vietnam.  Additionally submitted was a 
copy of the June 1984 letter from Paul A. Fee, M.D.  

The lay statements from the veteran and his service comrades 
are essentially cumulative of previous statements considered 
by the RO in August 1984.  These statements, like those 
considered previously by the RO allege that the veteran 
sustained a shrapnel injury to his left knee while serving in 
combat in Vietnam.  However, the fact that the veteran 
sustained a shrapnel injury to left knee has been conceded by 
the RO in granting service connection for a superficial 
penetrating shell fragment wound of the left anteromedial 
superior knee skin surface.  The additional lay statements, 
then, add nothing new to the record, in this regard.  
Moreover, to whatever extent, these statements have been 
presented to establish a nexus between the in-service injury, 
and current disability, the Board notes that, as laymen 
without the appropriate medical training and expertise, 
neither the veteran nor his former service comrades are 
competent to provide a probative opinion on a medical matter, 
such as whether the veteran's current chondromalacia had its 
origins in service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v.  Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.  

The letter submitted along with the lay statements, from Paul 
A. Fee, M.D., was previously considered by the RO at the time 
of the August 1984 decision.  As such the evidence is 
duplicative and not considered new for purposes of reopening 
the claim.

The Board finds that the remaining medical evidence added to 
the record is new, by definition; that is, such evidence was 
not previously before agency decision makers, and is neither 
cumulative nor duplicative of evidence previously considered.  
However, none of this evidence is material for purposes of 
reopening the claim.  Private treatment records received from 
Midtown Medical Clinic from December 1995 to April 2000 do 
not reflect any treatment for a left knee disability or 
contain any medical opinion linking a current left knee 
disability to service.  

VA outpatient treatment records include a February 2000 note 
in which the veteran reported chronic left knee pain 
associated with arthritis.  The treatment record is new as it 
was not of record at the time of the August 1984 RO decision.  
However, the record confirms what was previously known about 
the veteran's medical condition, namely, that he continues to 
suffer from a left knee condition.  As such, the record is 
cumulative of those previously of record and not considered 
material to the claim.  

The report of  report of the August 2000 VA examination 
records the veteran's reported history of injury to his knee 
in Vietnam, and current examination findings.  After 
examination of the veteran, and consideration of his 
documented history and assertions, the examiner opined that 
the shell fragment wound scar was due to in-service injury.  
However, the examiner opined that chondromalacia patellae of 
the left knee was less likely than not due to an overlying 
scar or presumed shell fragment wound scar.  As such opinion 
weighs against the claim, it clearly is not material for 
purposes of reopening the claim.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a bilateral knee disability have not been met, and that 
the appeal must be denied.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

An initial evaluation in excess of 10 percent rating for 
service-connected superficial penetrating shell fragment 
wounds to the right posterior and anterior proximal forearm 
with epicondylitis of the right elbow is denied.

In the absence of new and material evidence, the application 
to reopen the claim for service connection for chondromalacia 
of the left knee is denied.  


REMAND

The veteran's superficial fragment wounds to the right hand 
and distal forearm and to his left knee are each evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to 
superficial scars that are pain on objective demonstration..  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluation of skin disabilities, to include 
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833; 67 Fed. Reg. 49596-49599, July 31, 2002.  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
contrary intent.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).

The RO must adjudicate the claim in light of the revised 
rating criteria, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard, 4 Vet. App. at 394.   
The Board also finds that additional development of this 
claim, prior to adjudication, is warranted-specifically, 
examination of the veteran to obtain medical findings 
responsive to the former and the revised applicable criteria.  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  If the veteran fails report to the scheduled 
examination, the RO should obtain and associate with the 
claims file copy(ies) of any notice(s) of examination sent to 
the veteran.

Further action to satisfy the requirements of the VCAA also 
is warranted with respect to the claims remaining on appeal.  
In this case, subsequent to receiving the veteran's 
application for higher evaluation, the RO did not sent him 
any correspondence addressing the VCAA notice and duty to 
assist provisions as they pertain to the claims remaining on 
appeal, to include the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes 
that the veteran submitted treatment records from Midtown 
Medical Clinic that did not show treatment for the service-
connected scars.  Nevertheless, to ensure that the veteran is 
afforded due process, and prior to further development and 
readjudication of the claim, the RO should ensure that the 
notification provisions of the VCAA are met.  

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that 
the VCAA has been fully complied with.  Hence, in addition to 
the action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act prior to adjudicating the claim on appeal.  
Adjudication of the claims for higher initial evaluations 
should consideration of whether the assignment of a "staged 
rating" is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Accordingly, these matters are hereby REMANDED to RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
remaining on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent his 
claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain outstanding pertinent medical 
treatment records for superficial 
fragment wounds to the right hand, distal 
forearm, and to the left anteromedial 
superior knee, that have not already been 
made part of the record, and ensure that 
all pertinent records of VA or private 
treatment have been procured for review.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2002).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo VA dermatology examination of the 
skin.  The entire claims file must be 
made available the physician designated 
to examine the veteran the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should provide a detailed 
description of the scars of the right 
hand, distal right forearm, and of the 
scars of the left knee, addressing each 
anatomical area separately.  The 
examiner's comments should include, but 
not be limited to, the following:  

A.  description of the anatomical 
location of the scars;

B.  the size of the scar areas in square 
inches or square centimeters;

C.  whether any scar is superficial (not 
associated with underlying soft tissue 
damage); 

D.  whether any scar is deep (associated 
with underlying soft tissue damage);

E.  whether any scar is unstable (with 
requent loss of covering of skin over the 
scar);

F.  whether any scar is well-healed, 
painful, tender, adherent, and/or 
ulcerated; and 

G.  whether the service-connected right 
hand and distal forearm and left knee 
scars in and of themselves cause limited 
motion or other limitation of function of 
an affected bodily part.  If so, the 
examiner should describe in detail the 
limitation(s) and extent and severity 
thereof.  If the scars do not cause 
limited motion or other limitation of 
function of an affected bodily part, the 
examiner should specifically so state in 
the examination report.  

The examiner should also provide separate 
assessments of the extent of functional 
impairment or interference with daily 
activities, if any, caused by the 
service-connected scars of the  right 
hand, distal right forearm, and the left 
knee scars.

The examiner should adequately summarize 
the relevant medical history and clinical 
findings in a printed (typewritten) 
report, and provide detailed reasons for 
the medical conclusions reached.  

4.  If the veteran fails report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of examination 
sent to the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include, 
as regards the claim for higher initial 
evaluation for scars of the right hand 
and distal forearm, discussion of whether 
"staged rating," pursuant to Fenderson, 
is warranted).

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to discussion of all pertinent 
evidence and legal authority, citation to 
additional legal authority considered, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


